Exhibit 10.3

 

[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]

 

 

Restricted Stock Award

 

(The Joint Corp. Amended and Restated 2014 Incentive Stock Plan)

 

 

Subject to the following terms, The Joint Corp., a Delaware corporation (the
Company), grants to the following employee of the Company (Grantee), as of the
following grant date (the Grant Date), the following number of restricted shares
(the Restricted Shares), which will become vested in accordance with the
following vesting schedule, subject to expiration prior to vesting in accordance
with the terms of this Award:

 

Grantee:  [[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]      Grant Date: 
[[GRANTDATE]]      Number of Restricted Shares:  [[SHARESGRANTED]]      Vesting
Schedule:  [[VESTINGTEMPLATEDESC]]

 

 

Terms of Award

 

1.       Plan

 

This Award has been granted under The Joint Corp. Amended and Restated 2014
Incentive Stock Plan (the Plan), which is incorporated in this Award by
reference. Capitalized terms used in this Award without being defined (for
example, the term “Plan Administrator”) have the same meanings that they have in
the Plan.

 

2.       Vesting

 

Any unvested portion of the Restricted Shares shall lapse and be cancelled on
Grantee’s Termination Date unless Grantee’s Termination occurs by reason of his
or her death, in which case the Restricted Shares shall become fully vested as
of Grantee’s Termination Date.

 

Notwithstanding anything to the contrary in Article 8 of the Plan, the
Restricted Shares shall become fully vested upon the occurrence of both:

 

(a) a Change in Control, and

 

(b) (i) A Termination by the Company of Grantee for a reason other than Cause
during the Window Period or (ii) a Termination by Grantee for Good Reason during
the Window Period.



 

 

“Cause” means any one or more of the following: (i) the commission of any crime
involving dishonesty, breach of trust or physical harm to any person, (ii)
willfully engaging in conduct that is in bad faith or injurious to the Company
or its business (including, for example, fraud or embezzlement), (iii) gross
misconduct, whether personal or professional, which could cause harm to the
business or reputation of the Company, (iv) failure to comply with the
significant provisions of the Company’s policies as specified in the Employee
Handbook or Code of Ethics, or as otherwise adopted by the board of directors
then in effect, (v) willful and material failure to perform or observe, or gross
negligence in the performance of, Grantee’s job, including the failure to follow
the reasonable written directions of the person to whom Grantee reports, or (vi)
any breach of covenants of confidentiality, non-competition, non-solicitation or
other covenants Grantee has agreed to with the Company.

 

“Good Reason” means one or more of the following: (i) a material reduction
during the Window Period of Grantee’s compensation where the Company has not
implemented an across-the-board reduction in compensation; (ii) the relocation
during the Window Period (without Grantee’s prior written consent) of Grantee’s
primary work site to a location greater than seventy five (75) miles from
Grantee’s work site; or (iii) a material reduction during the Window Period of
Grantee’s duties (without Grantee’s prior written consent) from those in effect
prior to the Window Period.

 

“Window Period” means a period beginning thirty (30) calendar days prior to the
date the Change of Control is effected, and ending on the one-year anniversary
of the date the Change of Control is effected.

 

3.       Stock Certificates

 

The Company shall be the custodian for all shares of Restricted Shares.
Reasonably promptly following the Grantee’s written request after any unvested
Restricted Shares have become vested, the Company shall issue and deliver to the
Grantee a stock certificate in the Grantee name representing those vested
Restricted Shares on the Company’s stock records.

 

4.       Voting and Distributions

 

Grantee shall not have the right to vote Restricted Shares and shall not be
entitled to dividends and distributions in respect of Restricted Shares until
the Restricted Shares are vested.

 

5.       Tax Liability

 

Unless Grantee has made a timely election under section 83(b) of the Code to be
taxed as of the Grant Date rather than as the Restricted Shares become vested,
the Company shall have the right, upon the vesting of any Restricted Shares, to
deduct or withhold, or require Grantee to remit to the Company, an amount
sufficient to satisfy the federal, state, local and other taxes (including
Grantee’s FICA obligation) that the Company is required to withhold by reason of
such vesting.

 

6.       Confidentiality and Nonsolicitation Agreement

 

This Award and the grant of the Restricted Shares are subject to Grantee’s (i)
entering into the confidentiality and nonsolicitation agreement which has been
provided to Grantee if Grantee has not previously entered into such agreement in
connection with Grantee’s receipt of an Award under the Plan (the
Nonsolicitation Agreement) or (ii) Grantee’s reaffirmation of the
Nonsolicitation Agreement that Grantee previously entered into in connection
with Grantee’s receipt of an Award under the Plan.  The Company would not have
granted the Award to Grantee without Grantee’s entering into or reaffirming the
Nonsolicitation Agreement.



 

 

7.       Transferability

 

Any unvested portion of the Restricted Shares may not be sold, transferred,
assigned or pledged (whether by operation of law or otherwise), except as
provided by will or the applicable intestacy laws, and shall not be subject to
execution, attachment or similar process. Once vested, any sale, transfer,
assignment or pledge of the Restricted Shares is subject to the restrictions on
transfer imposed by any applicable state and federal securities laws.

 

8.       Interpretation

 

This Award is subject to the terms of the Plan, as the Plan may be amended (but
except as required by applicable law, no amendment of the Plan after the Grant
Date shall adversely affect Grantee’s rights in respect of the Award without
Grantee’s consent). If there is a conflict or inconsistency between this Award
and the Plan, the terms of the Plan shall control. Notwithstanding the
foregoing, in the case of the inconsistency between Section 2 of this Agreement
and Article 8 of the Plan, Section 2 of this Agreement shall control. The Plan
Administrator’s interpretation of this Award and the Plan shall be final and
binding.

 

9.       No Right to Continued Employment

 

Nothing in this Award shall be considered to confer on Grantee any right to
continue in the employ of the Company or a Subsidiary or to limit the right of
the Company or a Subsidiary to terminate Grantee’s employment.

 

10.       Governing Law

 

This Award shall be governed in accordance with the laws of the State of
Arizona.

 

11.       Binding Effect

 

This Award shall be binding on the Company and Grantee and on Grantee’s heirs,
legatees and legal representatives.

 

12.       Effective Date

 

This Award shall not become effective until Grantee’s acceptance of this Award
and the acceptance or reaffirmation of the Nonsolicitation Agreement. Upon
Grantee’s acceptance of this Award and the acceptance or reaffirmation of the
Nonsolicitation Agreement, this Award shall become effective, retroactive to the
Grant Date, without the necessity of further action by either the Company or
Grantee.



 

 

  The Joint Corp.          By         Peter D. Holt      President & Chief
Executive Officer

 

 

 

Acceptance by Grantee

 

I accept this Restricted Shares Award and agree to be bound by all of its terms.
I acknowledge receipt of a copy of the Plan, and I (i) agree to enter into the
Nonsolicitation Agreement, a copy of which I acknowledge receipt, if I have not
previously entered into such agreement in connection with the receipt of an
Award under the Plan or (ii) reaffirm the Nonsolicitation Agreement that I have
previously entered into in connection with the receipt of an Award under the
Plan.

       

      [[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]           Grantee’s address:  
[[RESADDR1]] [[RESADDR2]] [[RESADDR3]]   [[RESCITY]], [[RESSTATEORPROV]]
[[RESPOSTALCODE]]   [[RESCOUNTRY]]

 

 



--------------------------------------------------------------------------------

 

